.Mobley, Chief Justice.
In his pro se petition for grant of writ of habeas corpus, the petitioner alleged that he was denied effective assistance of counsel. The trial court, after hearing evidence, found that his court appointed attorney "conducted a very adequate investigation and very capably and properly represented the petitioner at the trial of this case,” denied the relief prayed and remanded him to the custody of the respondent. The appeal is from that judgment. The evidence supports the finding of the court.

Judgment affirmed.


All the Justices concur.